                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

 EQUAL EMPLOYMENT                   )
 OPPORTUNITY COMMISSION,            )
                                    )
       Plaintiff,                   )
                                    )               CIVIL ACTION NO.:
 v.                                 )
                                    )               4:20-cv-00190-HLM-WEJ
 CROTHALL HEALTHCARE, INC., and )
 CROTHALL LAUNDRY SERVICES,         )
 INC.,                              )
                                    )
       Defendants.                  )
 __________________________________ )

                              CONSENT DECREE

        The Equal Employment Opportunity Commission (the “Commission”)

initiated this action pursuant to Title I of the Americans with Disabilities Act of

1990, as amended, (the “ADA”) and Title I of the Civil Rights Act of 1991. The

Commission’s Complaint alleges that Defendants Crothall Healthcare, Inc. and

Crothall Laundry Services, Inc. (collectively “Defendants”) discriminated against

Charging Party Billy Pack (“Pack”) when it denied him employment because of his

disability, in violation of the ADA. Defendants filed an Answer denying these

allegations.



FP 40938665.1
        The Commission and Defendants (collectively, the “Parties”) hereby stipulate

to jurisdiction of the Court over the Parties and agree that the subject matter of this

action is properly before the Court. The Parties have advised this Court that they

desire to resolve the allegations in the Complaint without the burden, expense, and

delay of further litigation.

        It is therefore the finding of this Court, made on the pleadings and the record

as a whole, that: (1) the Court has jurisdiction over the Parties and the subject matter

of this action; (2) the purpose and provisions of the ADA will be promoted and

effectuated by the entry of the Consent Decree; and (3) this Consent Decree resolves

all matters in controversy between the Parties as provided in paragraphs 1 through

16 below.

        It is therefore ORDERED, ADJUDGED, AND DECREED as follows:

        1.      Defendants shall not subject employees or prospective employees to

discrimination based on disability or perceived disability.

        2.      Defendants shall not retaliate against any person because of opposition

to any practice made unlawful under the ADA or because of the filing of a charge,

the giving of testimony or assistance, or the participation in any investigation,

proceeding, or hearing under the ADA.


                                            2
FP 40938665.1
        3.      Defendants shall pay Pack the total sum of $37,500 in settlement of the

claims raised in this action. Defendants shall make payment by issuing a check

payable to Billy Pack. Payment shall be made within ten (10) business days after the

Court approves this Consent Decree, and Defendants shall mail the check to Pack at

an address provided by the Commission. Within fifteen (15) business days of the

entry of this Consent Decree by the Court, Defendants shall send to the Commission

a copy of the check and proof of its delivery to Pack. Neither the Commission nor

Defendants make any representation about, or assume any responsibility for, any tax

liability, assessments, interest, penalties and/or costs that Pack may or may not incur

on such payments under local, state, and/or federal law.

        4.      Within ten (10) business days of the entry of this Consent Decree by

the Court, Defendants shall remove from its personnel files any and all documents,

entries, or references of any kind relating to the facts and circumstances which led

to the filing of EEOC Charge Number 410-2018-01314, and the related events that

occurred thereafter, including the filing of Pack’s EEOC Charge and this litigation.

Within fifteen (15) business days of the entry of this Consent Decree by the Court,

Defendants shall report compliance with this provision to the Commission.

        5.      Defendants shall create or revise Defendants’ formal, written ADA

compliance policy (the “Policy”) consistent with this Consent Decree. The Policy
                                            3
FP 40938665.1
must clearly define prohibited conduct and specifically prohibit disability

discrimination in the workplace including that perpetrated by Defendants’

management, employees, customers, clients, and vendors.

        The Policy must specify the following:

                a)   Defendants will not refuse to hire and/or terminate applicants or

                     employees based on a disability or a request for a reasonable

                     accommodation;

                b)   Prohibited behavior will not be tolerated from Defendants’

                     management, employees, customers, clients, vendors or any

                     other persons present at any of Defendants’ premises or where

                     Defendants conduct business;

                c)   Applicants and/or employees may make requests for reasonable

                     accommodations;

                d)   Defendants will provide reasonable accommodations to

                     applicants and employees as required by law;

                e)   All medical information shall be kept confidential to the

                     maximum extent possible;

                f)   Defendants    will    investigate   complaints    of   disability

                     discrimination; and
                                           4
FP 40938665.1
                g)    Defendants will take immediate and appropriate corrective

                      action when Defendants determine that disability discrimination

                      has occurred.

        A copy of the Policy has been provided to the EEOC for review and approval.

Copies of the Policy will be distributed to each of Defendants’ employees, human

resources personnel, supervisors and managers in Rome, Georgia and Augusta,

Georgia within ninety (90) calendar days of the Court’s entry of this Consent Decree.

New employees located in Defendants’ Rome, Georgia and Augusta, Georgia

facilities will receive a hard copy of the Policy during their orientation. A copy of

the Policy shall be included in any relevant policy or employee manual or handbook

maintained by Defendant. Within ninety (90) calendar days of the entry of this

Consent Decree by the Court, Defendants shall report compliance with this provision

to the Commission. Defendants shall maintain the Policy throughout the term of this

Consent Decree.

        6.      During the term of this Consent Decree, Defendants shall post a copy

of the policy described in paragraph 5 above in its Rome, Georgia and Augusta,

Georgia facilities in a place where it is visible to employees. If the policy becomes

defaced or unreadable, Defendants shall replace it by posting another copy of the


                                           5
FP 40938665.1
policy. Within thirty (30) calendar days after the Consent Decree is entered,

Defendants will post the policy and notify the Commission that it has been posted.

        7.      During the term of this Consent Decree, Defendants shall provide an

annual mandatory live training program to all managers, supervisors, and human

resources personnel working in Rome, Georgia and Augusta, Georgia and all other

field and site human resources personnel in Georgia (for a total of three trainings).

Each training program shall include, at minimum: (a) explanation of the policy

referenced in paragraph 5 above; (b) description of the types of conduct or policies

that constitute discrimination based on disability or perceived disability and the laws

protecting employees and perspective employees from it; (c) explanation that

employees may exercise their federally protected rights to complain about

discrimination or to participate in the investigation of a complaint of discrimination;

(d) explanation of who is a qualified individual with a disability and who is an

individual associated with a person with a disability; (e) explanation of the

interactive process; (f) explanation of what reasonable accommodations are; and (g)

explanation of the process for employees and prospective employees to request a

reasonable accommodation.

        At least fifteen (15) days prior to each program, Defendants shall submit to

the Commission an agenda for the live training program by electronic mail sent to
                                          6
FP 40938665.1
EEOC-ATDO-decree-monitoring@eeoc.gov. Defendants should presume that the

agenda is approved unless contacted by the Commission regarding the agenda within

five (5) days of submission of the agenda.

        The first live training program shall be completed within ninety (90) days after

entry of this Consent Decree by the Court. Within ten (10) days after completion of

each training program, Defendants shall certify to the Commission the specific

training which was undertaken and shall provide the Commission with a roster of all

employees in attendance.

        Defendants may conduct the live training program in-person or virtually.

        8.      Within ten (10) business days after the entry of this Consent Decree by

the Court, and continuing throughout the term of this Consent Decree, Defendants

shall conspicuously post the attached Employee Notice at its Rome, Georgia and

Augusta, Georgia facilities, marked Exhibit A and incorporated herein. If the Notice

becomes defaced or unreadable, Defendants shall replace it by posting another copy

of the Notice. Within fifteen (15) business days after entry of this Consent Decree,

Defendants shall notify the Commission that the Notice has been posted pursuant to

this provision.

        9.      During the term of this Consent Decree, Defendants shall provide the

Commission with reports at six (6) month intervals, with the first being due ninety
                                            7
FP 40938665.1
(90) days after approval by the Court of this Consent Decree. The reports will include

the following information:

              a) A certification that Defendants has completed all trainings required by

                 the Consent Decree;

              b) A certification that the Employee Notice remained posted for the entire

                 period as required by this Consent Decree; and

              c) A report of all applications at the Rome, Georgia and Augusta, Georgia

                 facilities after approval by the Court of this Consent Decree by persons

                 who disclose they have a disability and seek employment with

                 Defendant. This report shall include: (i) the name and contact

                 information of the applicant; (ii) the date the applicant applied; (iii) the

                 position the applicant applied for; and (iv) whether the applicant was

                 hired.   Defendants shall provide the Commission with relevant

                 documents related to any such application denied upon request.

        In the event there is no activity to report pursuant to this paragraph,

Defendants shall send the Commission a “negative” report indicating no activity.

        10.      All notices to Defendants by the Commission pursuant to this Consent

Decree shall be sent by electronic mail to: Sally.Mazzola@compass-usa.com. If at

any time during the term of this Consent Decree Defendants’ designated point of
                                               8
FP 40938665.1
contact changes, Defendants shall notify the Commission and provide contact

information for a new designated point of contact within ten (10) business days of

the change.

        11.     All reports or other documents sent to the Commission by Defendants

pursuant to this Consent Decree shall be sent by electronic mail to: (1) EEOC-

ATDO-decree-monitoring@eeoc.gov; or (2) by regular mail to:

                            Marcus G. Keegan
                            Regional Attorney
                            Equal Employment Opportunity Commission
                            Sam Nunn Atlanta Federal Center
                            100 Alabama Street, SW
                            Suite 4R30
                            Atlanta, Georgia 30303

        12.     The Commission may review compliance with this Consent Decree. As

part of such review, and upon 72 hours’ notice to Defendants’ counsel, and after

following the procedure set forth in paragraph 13 below, the Commission may

inspect Defendants’ facilities, interview employees, and examine and copy

documents.

        13.     If at any time during the term of this Consent Decree, the Commission

believes that Defendants are in violation of the Consent Decree, the Commission

shall give notice of the alleged violation to Defendant. Defendants shall have ten

(10) business days in which to investigate and respond to the allegations. Thereafter,
                                           9
FP 40938665.1
the Parties shall then have a period of ten (10) business days or such additional period

as may be agreed upon by the Parties, in which to engage in negotiation regarding

such allegations before the Commission exercises any remedy provided by law.

        14.     This Consent Decree shall be in effect for a period of three (3) years

from its entry by the Court.

        15.     This Court shall retain jurisdiction of this cause for purposes of

monitoring compliance with this Consent Decree and entry of such further orders as

may be necessary or appropriate.

        16.     Each party shall bear its own costs and attorney’s fees.




________________________                  _____________________________
Date                                      Judge, U.S. District Court
                                          Northern District of Georgia


     The Parties jointly request that the Court approve and enter the Consent
Decree:

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

GWENDOLYN YOUNG REAMS
Acting General Counsel

LISA MORELLI
Acting Deputy General Counsel

                                            10
FP 40938665.1
MARCUS KEEGAN
Regional Attorney

LAKISHA DUCKETT ZIMBABWE
Supervisory Trial Attorney

/s/ Veronica N. Rogusky
Veronica N. Rogusky, Esq.
Trial Attorney
Georgia Bar No. 712154
Equal Employment Opportunity Commission
Atlanta District Office
100 Alabama Street, S.W.
Suite 4R30
Atlanta, Georgia 30303
E: veronica.rogusky@eeoc.gov
T: (404) 219-6324


/s/ David R. Kresser
David R. Kresser, Esq.
Georgia Bar No. 429615
JonVieve D. Hill
Georgia Bar No. 907946
Fisher & Phillips, LLP
1075 Peachtree Street, NE, Suite 3500
Atlanta, GA 30309
(404) 240-4208
dkresser@fishisphillips.com
jhill@fisherphillips.com

Attorneys for Defendants




                                        11
FP 40938665.1
